Order entered January 28, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00836-CV

                                JOHN REEDER, Appellant

                                             V.

     BILLIE BREWER CURRY, INDIVIDUALLY AND AS SUCCESSOR TO W.C.
         BREWER, DECEASED and TRINITY MATERIALS, INC., Appellees

                          On Appeal from the 86th District Court
                                 Kaufman County, Texas
                             Trial Court Cause No. 66-738-86

                                         ORDER
       Before the Court is appellant’s January 23, 2013 unopposed motion for extension of time

to file reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief shall be filed on

or before February 25, 2013.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE